Citation Nr: 0716601	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
recurrent bronchitis/aspiration pneumonia, claimed as a 
result of VA surgical procedures performed and/or treatment 
received at the VA Medical Center from December 1996 to June 
1997.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hole in the esophagus, claimed as a result of VA surgical 
procedures performed and/or treatment received at the VA 
Medical Center from December 1996 to June 1997.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right ear condition, claimed as a result of VA surgical 
procedures performed and/or treatment received at the VA 
Medical Center from December 1996 to June 1997.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hiatal hernia and paraesophageal hernias, claimed as a result 
of VA surgical procedures performed and/or treatment received 
at the VA Medical Center from December 1996 to June 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had verified active duty in the Air Force from 
December 1981 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The matters of compensation under 38 U.S.C.A. § 1151 for 
hiatal hernia and paraesophageal hernias, and for recurrent 
bronchitis/aspiration pneumonia are addressed in a remand 
section below and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The perforation in the veteran's esophagus was repaired 
during the course of VA treatment from December 1996 to June 
1997 and is no longer present or disabling.  

2.  The veteran does not have additional right ear disability 
as a result of VA treatment which was careless, negligent, 
lacking in proper skill, erroneous in judgment, or having 
similar instance of fault, or as a result of events not 
reasonably foreseeable associated with VA treatment from 
December 1996 to June 1997.

3.  The issues before the Board do not involve questions of 
medical complexity or controversy.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for hole in the esophagus and right ear condition, claimed as 
a result of VA surgical procedures performed and/or treatment 
received at the VA Medical Center from December 1996 to June 
1997, have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006).

2.  The criteria for securing an advisory medical opinion 
from an independent medical expert have not been met.  38 
U.S.C.A. § 7109 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appeals the May 2002 denial of compensation under 
38 U.S.C.A. § 1151 (West 2002).  That version of the statute 
and 38 C.F.R. § 3.361 (2006) are applicable because his claim 
was filed in April 2001.   

The veteran contends that she has additional disability as a 
result of VA care and/or treatment between December 1996 and 
June 1997, and essentially, that the proximate cause of such 
additional disability was VA negligence.  She alternatively 
argues that benefits are warranted because disabilities are 
the result of events not reasonably foreseeable.  She had a 
Belsey Mark IV surgical procedure while hospitalized at VA in 
December 1996 to treat esophageal reflux.  She was readmitted 
for an emergent esophageal repair later that month.  While 
hospitalized in March 1997 and again in June 1997, she had 
more surgery.  No ear disorder complaints or diagnoses are 
contained in any of the four hospital discharge summaries.

Under the law and regulations, compensation is permitted if 
there is additional disability which was proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care or treatment, or due to an event not 
reasonably foreseeable.  Id.  

The evidence shows that the veteran does not have additional 
disability due to a hole in her esophagus.  The esophageal 
perforation was repaired in December 1996 according to the 
October 2001 VA medical opinion and no other evidence shows a 
diagnosis of a hole, or perforation, in the esophagus after 
the repair.  There is no esophageal hole to be compensated.

The evidence also shows that the veteran does not have 
additional right ear disability due to VA treatment.  The 
veteran claims, essentially, that she has right ear pain and 
hearing loss due to a tube being pressed against her 
Eustachian tube during treatment in question.  The VA 
physician in October 2001 felt that it was unlikely that the 
veteran's right ear condition was caused by the placement of 
the gastric tube during the treatment in question.  The 
examiner in March 2006 did not see any pathology; therefore, 
the examiner felt that the veteran's ear pain was not due to 
her previous surgeries.  Aside from hearing loss, no 
additional disability has been diagnosed.  The March 2006 
examiner noted that the veteran had been seen by ear, nose, 
and throat and that they could not find anything wrong.  
There was evidence of hearing loss disability in the right 
ear on VA audiometric examination in March 2006.  The 
audiologist indicated, however, that the type of hearing loss 
shown was not the type one would expect if there were a 
Eustachian tube dysfunction, and the veteran's history had 
been that at the time of treatment in question, a tube had 
been placed in her throat, it had hurt, and it had felt like 
it had been pushed onto her right Eustachian tube.  There is 
no indication of a causal relationship between the VA 
treatment from December 1996 to June 1997 and the veteran's 
right ear hearing loss.

The veteran argued in December 2003 that things happened to 
her that health care providers should have foreseen before 
they discharged her from her first period of hospitalization 
in December 1996, and that they should have done more before 
discharging her.  She also suggested in September 2004 that a 
barium swallow X-ray procedure in December 1996 should have 
been aborted and that failure to abort it placed her in 
danger.  However, laypersons are incapable of opining as to 
medical matters such as standard of care or medical nexus, as 
these are beyond the competence of a layperson.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

In light of the above, benefits are not warranted for the 
claimed disabilities of a hole in the esophagus or a right 
ear condition.  The preponderance of the evidence is against 
the latter claims and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In February 2002 and 
February 2006 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
December 2002 statement of the case.  The veteran did not 
receive all necessary notice prior to the initial 
adjudication.  However, the lack of such a pre-decision 
notice is not prejudicial.  Notice was provided prior to the 
last RO adjudication.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
claims for hole in the esophagus and right ear condition are 
harmless, as compensation has been denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the veteran.  In February 2005, the 
Board - at the specific request of the veteran's 
representative - included instructions to obtain any medical 
quality assurance records that may exist.  The Board 
concludes that the originating agency correctly did not 
obtain such records, if they exist.  Pursuant to 38 U.S.C.A. 
§ 5705, medical quality assurance records may not be 
disclosed except for certain specified purposes.  See also 
38 C.F.R. § 17.509 (2006).  None of those exceptions are the 
purpose for which the veteran seeks disclosure.  Accordingly, 
there is no outstanding Stegall v. West, 11 Vet. App. 268 
(1998), violation which needs to be corrected.  In addition, 
the veteran has requested that the Board obtain an 
independent medical expert opinion, in addition to the 
medical opinions that have been obtained.  The issues before 
the Board, however, do not involve questions of medical 
complexity or controversy.  Therefore, the Board concludes 
that an independent medical expert opinion is not necessary.  
38 U.S.C.A. § 7109; 38 C.F.R. §  20.901 (2006).  VA has 
satisfied its assistance duties.  For the reasons set forth 
above, and given the facts of this case, no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the claimant.




ORDER

Compensation under 38 U.S.C.A. § 1151 for hole in the 
esophagus and right ear condition, claimed as a result of VA 
surgical procedures performed and/or treatment received at 
the VA Medical Center from December 1996 to June 1997, is 
denied.


REMAND

The March 2006 examination report is confusing and incomplete 
regarding whether the veteran has additional disability due 
to claimed recurrent bronchitis/aspiration pneumonia and 
hiatal hernia and paraesophageal hernias.  Therefore, 
augmentation of the record is needed concerning these issues.  
Because the examination report does not provide the 
information requested in the Board's February 2005 remand, an 
additional remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The March 2006 examination report contains the opinion that 
the veteran had significant complications after her first 
hernia operation in 1996, and that this has resulted in 
recurrent bronchitis, for which she was hospitalized in 2005.  
The examiner also noted that the veteran is on constant 
inhalers for this problem.  The examiner added that this has 
resulted in symptoms of reflux, for which the veteran takes 
high dose proton pump inhibitors.  The examiner expressed the 
opinion that these two disabilities at least as likely as not 
have resulted from her history of severe reflux that was not 
controlled by medications and therefore required surgical 
treatment.  The examiner also expressed the opinion that 
these two disabilities were not proximately due to VA's 
carelessness, negligence, or lack of proper skill.  The 
examiner went on to express the opinion that they are most 
likely due to events not reasonably foreseeable due to the 
fact that the events occurred very close in time.

Under 38 U.S.C.A. § 1151, compensation is payable for a 
qualifying additional disability if the disability was caused 
by hospital care, medical or surgical treatment, or 
examination furnished by VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA or an event not reasonably foreseeable.  

While the March 2006 examiner has expressed the opinion that 
the veteran's recurrent bronchitis and symptoms of reflux are 
most likely due to events not reasonably foreseeable, the 
examiner has not indicated that the veteran's recurrent 
bronchitis and symptoms of reflux were caused by VA treatment 
or examination, which is also a requirement for the payment 
of benefits under 38 U.S.C.A. § 1151.

If the requested opinion cannot be given without additional 
examination, the veteran is hereby notified that it is the 
veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2006).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Return the veteran's claims folder 
to the March 2006 VA examiner.  The 
examiner is requested to augment the 
March 2006 examination report to answer 
the following questions: 

(a) Does the veteran have additional 
disability due to claimed (1) recurrent 
bronchitis, (2)aspiration pneumonia, (3) 
hiatal hernia, and (4) paraesophageal 
hernias?  If so, please specify the 
additional disability.  If the veteran 
does not have any additional disability, 
please specifically so indicate; no 
further answers are then needed. Please 
explain the basis for your answer.

(b) If the veteran has additional 
disability, is the additional disability 
caused by VA hospital care, medical or 
surgical treatment, or examination?  If 
the answer to this question is 
completely "no," please specifically 
so indicate; no further answers are then 
needed.  Please explain the basis for 
your answer.

(c)  If the answer to question (b) is 
"yes," is the proximate cause of the 
disability carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA? Please explain the basis for your 
answer.

(d) If the answer to question (b) is 
"yes," is the proximate cause of the 
disability an event not reasonably 
foreseeable? Please explain the basis 
for your answer.

If the March 2006 examiner is not 
available, or if the questions cannot be 
answered without examination, an 
examination should be conducted to 
obtain the requested opinion.  The 
claims folder should be made available 
to the examiner.  

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


